 In the Matter Of KIMBERLY-CLARK CORPORATIONand,INTERNATIONALBROTHERHOODOF PAPER MAKERS, A. F. OF L., AND INTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPFzR MILL WORKERS,A. F. OF L.Case No. 18-R-1115.-Decided March 28, 1945Mr. S. N. Moe,of Menasha, Wis., andMr. M. H. Kettenho f en,ofNeenah, Wis., for the Company.Messrs. Arthur E. PintenandElmer P. Heinz,of Appleton, Wis.,for the A. F. of L.Mr. Donald F. Cameron,of Milwaukee, Wis., for the Independent.Mr. Ernest W.Erb, of Milwaukee, Wis., for the C. I. O.Miss Ruth Busch,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition jointly filed by International Brotherhood of PaperMakers, A. F. of L., and International Brotherhood of Pulp,.Sulphiteand Paper Mill Workers, A. F. of L., herein called the A. F. of L.,alleging that a question affecting commerce had arisen concerningthe representation of employees of Kimberly-Clark Corporation,Niagara,Wisconsin, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Stephen M. Reynolds, Trial Examiner. Said hearing was heldatNiagara,Wisconsin, on October 26, 1944.The Company, theA. F. of L., Niagara Paper Mill Workers' Union, herein called theIndependent, and Paper Workers Organizing Committee, C. I. 0.,herein called the C. I. 0., appeared and participated.'All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the Company moved to dismiss the A. F. of L.'sIAt the beginning of the hearing,the Trial Examiner granted motions to intervene madeby theIndependent and the C. I. O. The Independent was also granted a motion correct-ing its name as set forth above on all formal papers.61 N. L.R. B., No. 8.90 KIMBERLY-CLARK CORPORATION91petition on the ground that the Board's certification was less than ayear old at the time the petition was filed.The Trial Examinerreserved ruling on the Company's motion for the Board's determina-tion.For reasons stated in Section III,infra,the Company's motionis hereby granted.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation which operates paper millsin the States of Wisconsin and New York. Its Niagara, Wisconsin,plant is the only plant involved in this proceeding.The Company isengaged in the manufacture of wood pulp, paper, and paper special-ties.Each month the Company purchases raw materials amountingto more than $200,000 in value, of which 85 percent is shipped fromsources outside the State of Wisconsin.For the same period, theCompany sells finished products amounting to more than $420,000 invalue, of which 65 percent is shipped to points outside the State ofWisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Paper Makers and InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers are labor or-ganizations affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.Niagara Paper Mill Workers' Union is a labor organization, ad-mitting to membership employees of the Company.Paper Workers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE ALLEGE15 QUESTION CONCERNING REPRESENTATIONBy letter to the Company dated August 16, 1944, the A. F. of L.requested recognition as the statutory' bargaining representative ofthe Company's employees.The Company declined to accede to thisrequest on the ground that the Independent was the certified bargain;ing agent of its employees.The A. F. of L. filed its petition hereinon September 14, 1944,0 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 21, 1944, as a result of proceedings theretofore insti-tuted by the C. I. 0., and after a hearing and Board-directed election,'the Independent was certified as the statutory bargaining agent of theCompany's employees herein involved.Prior to the petition whichinstituted that proceeding, but after the petitioner therein had assertedits claim for recognition, the Company and the Independent executeda closed-shop collective bargaining contract dated September 22, 1943,to become effective on October 1, 1943 3The contract was for a termof 1 year, automatically renewable for like periods in the absence ofnotice to terminate given by either party to the other on or before Sep-tember 1 of any contract year.This contract, which the Board foundto be no bar to the election conducted in the prior proceedings justreferred to, remained in effect on the date of the Independent's certi-fication and did not expire until a little more than 7 months thereafter.On September 1, 1944, 2 weeks after the A. F. of L.'s request for recog-nition above noted, the contract was automatically renewed for an-other year, as between the parties thereto, since neither the Companynor the Independent served notice of a desire to terminate it.Theseparties now contend that the renewed contract, despite the timelyclaim of the A. F. of L., operates to bar a determination of representa-tives in this proceeding by virtue of the fact that the Independent'scertification was only a little over 6 months old at the time when theautomatic renewal clause became operative.We find merit in this contention. It is clear that the renewedcontract, standing alone, would not bar a present investigation ofrepresentatives, because the petitioner's claim for recognition wasasserted' prior to the renewal date.Another principle comes into playin this case, however.We have consistently held, both in unfair laborpractice cases involving Section 8 (5) of the Act, and in cases arisingunder Section 9 (c), that a Board election and certification must betreated as identifying the statutory bargaining agent with certaintyand finality for a reasonable period of time-about a year, underordinary circumstances 4This policy serves the dual purpose of en-couraging the execution of collective bargaining contracts and of dis-couraging "raiding" and too frequent elections. It means, in opera-tion, that a demand for recognition, or petition for investigation of2Matter of Kimberly-Clark Corporation,54 N L R B. 601.8 The Independent has been the bargaining representative of the Company's employeessince 1941.The contract of September 22, 1943, succeeded a prior contract made inDecember 1942, effective until October 1, 1943.4Matter of Monarch Aluminum Mfg Co.,41 N L.R. B.1 ; Matter of Beatty Logging Co ,55 N. L R.B. 810 ;Matter of Bohn Aluminum and Brass Corporation,57 N. L.R. B. 1684,Matter of Aluminum Company of America,Newark Works,57 NL. R. B. 913;Matter ofWhittier Mills Company,15 N L R. B. 457,enf'd 111 F.(2d) 474(C. C. A. 5);Matter ofBotany Worsted Mills, 41 N.LR. B 218,enf'd 133 F. (2d) 876(C. C A. 3),cert. den319 U S 751;Matter of Century Oxford Mfg Corp , 47N. L. R. B. 835, enf'd 140 F (2d)541 (C. C A 2) ,Matter of Motor Valve and MfgCo., 58 N. L. R B. 1057; N L R BNinth Annual Report, p 25CfMatter of Westinghouse Electric it Mfg.Co,38 N. L. R. B.404.0 KIMBERLY-CLARK CORPORATION93representatives, filed unseasonably early in the year following a cer-tification will be ineffective to raise a question concerning representa-tion, for the certification is deemed to foreclose any such question fora reasonable time.6The question in the present case is whether thefact that the certified union held a contract expiring 7 months afterits certification warrants the granting of a petition for an electionwhich would otherwise be dismissed as premature."We think not.The existence of the Independent's antecedent contract does not alterthe fact that only 6 months before the A. F. of L.'s demand for recog-nition the Independent had won an election and received our certifica-tion as the statutory bargaining agent of the Company's employees.That fact is decisive.We hold that, as of the date of the A. F. of L.'sdemand and petition, the Independent was still presumptively thechosen representative of a majority of the employees, and entitled toundisturbed enjoyment of its certified status as such.Accordingly,no valid question concerning representation was raised by the A. F. ofL.'s petition and the request for recognition on which it was predi-cated.It follows that the Independent's contract, renewed on Sep-tember 1, 1944, now operates to bar a new investigation of representa-tives until the 1945 renewal date approaches.?To hold otherwisewould be to accord less efficacy to our certification of a union whichintervenes in representation proceedings urging its current contractas a bar thereto, than to our certification of the petitioner, if the latterhappens to win the election and thereafter, as usually happens,experiences some delay in negotiating its first contract.The reasonsunderlying our so-called one year rule are equally applicable in bothsituations, and we are persuaded that the operation of the rule shouldbe the same in both.8We agree with the observation of the dissenting opinion that theissue in the prior election was which of three competing unions 9 theSeeMatterof SossMfgCo., 56 N. L R. B. 348, wherewe said :A certificationof labor organization as the exclusive representative of employeesunder Section 9of the Act,on the basis of an election,is customarily valid for atleast 1 year.It iscalculated to stabilizeindustrial relations by foreclosing any ques-tion of representation, and thusclearly definingthe duty ofthe employerduring thatperiod. . . .s SeeMatterof Bohn Aluminumand Brass Corporation,Matter of Aluminum Company ofAmerica, NewarkWorks,supra.7Matter of North RangeMining Co.,47 NL. R. B 1306.8We adhere to our rulings inMatter ofThompson Products,47 N. L.R B. 619, andMatter of Trackson Company,56N. L. R. B. 917, butwe distinguish those cases from theone before us. In eachof the citedcases the employer and the intervening union reneweda 1-year contract during theinterval,which happenedto be abnormally long, whichoccurredbetween aBoard electionand the ultimate certificationof the contracting union.In each casewe directed a new election upon the petitionof another union filed near theend of thecontract term, although the certificationwas then less than a year old. Inthose cases, however, theelectionson which the certificationswere predicated,had beenheld nearly a year prior to the institution of the proceedings wherein thenew electionswere directed.SeeMatter of Aluminum Company of America, NewarkWorks, 57N L R. B' 913, ftn. 3 on p. 915.B The A. F. of L. intervenedin that proceeding and was accorded a place on the ballot.639678-45-vol. 61-8 '94DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's employees then desired as bargaining representative.However, we think there is no more warrant for implying that theemployee voters desired that one of those organizations, if elected,should serve only for the balance of its contract term, than that saidorganization, no less than its competitors, should be entitled to exclu-sive recognition as the statutory bargaining agent, if its status as suchwas established by the election, for the period ordinarily prescribed asreasonable by this Board.The petition herein will, accordingly, bedismissed.ORDERThe National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives of employeesof Kimberly-Clark Corporation, Niagara, Wisconsin, filed by Inter-national Brotherhood of Paper Makers, A. F. of L., and InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, A. F. of L.,be, and it hereby is, dismissed.MR. GERARD D.REILLY,dissenting :While the issue presented by this case does not seem to be one ofmajor importance, the danger of introducing an element of uncer-tainty into what has hereto been considered settled law in represen-tation cases compels me to state my grounds for concluding that thispetition should be granted and an election directed.Reduced to itsessentials, the facts are these :In the face of an assertion by a C. I. O. union that it was the bar-gaining (i. e., majority) representative of the workers, the Companyexecuted a collective agreement for 1 year with an independent unioncontaining an automatic renewal clause subject to a 30-day noticeprovision.The C. I. O. union thereupon filed a petition for an elec-tion which was opposed by the Company and the independent unionon the ground that the written agreement was a bar. The Board,applying its familiar principle that no collective agreement made inthe face of a claim of a competing union which represents a substan-tial number of employees can be deemed a bar to an investigation ofa question of representation, ordered an election 10The C. 1. 0. lost tothe Independent and the latter union was certified as the bargainingrepresentative.This proceeding, being a contested one, took morethan 4 months.As a result, the contract of the Independent had onlyabout 7 months to run after the certification.Prior to its expiration,a third labor organization, an A. F. L. union, representing a substan-tial number of employees, notified the Company of its claim to bethe bargaining representative and when this claim was denied filed20Matter of Kimberly-Clark Corporation,54 N L. R. B. 601. KIMBERLY-CLARK CORPORATION95this petition with the BoardUnder the Mill B rule,11 thisclaim wastimely since made prior to the 30-day notice period and had the effectof staying the automatic renewal of the contract of the independentunion.Therefore, it is conceded that the contention that the renewalcontract is a bar is not well taken.Nevertheless, the petition for anelection is being denied on the ground that "a Board election and_ cer-tification must be treated as identifying the statutory bargaining agentwith certainty and finalityfor a reasonablelength oftime-about oneyear under ordinary circumstances." 12I agree with this statement of principleas a generalrule, but. Ithink that its application to a case where it collides with an equallywell-established principle (viz. :-that the expiration date of a contractis anappropriate time to raise a question of representation) is oneof dubious validity.From a purely legal standpoint, it is obviousfrom the text of the decision in the earlier case that what the Boardwas doing there was directing an election to determine which of thecompeting unions was presently the bargaining representative-rather than which union the employees wished to designate as theirbargaining agent at the end of the contract term.Had the proceedingbeen conducted for the latter purpose, it would have been unnecessaryfor the Board to pass upon the question that the current contract wasa bar.Moreover, while there is some equity in the notion that a unionwhich has just been defeated, in an election which it had instigatedshould not be permitted to cloud the status of the current bargaining"agent by a rapid succession of counter-claims and petitions, this con-sideration is not present here since the petitioner in the instant case isnot the labor organization which was the petitioner in the originalproceeding.Therefore, the practical effect of dismissing this petitionis to give the certification not merely prospective validity for a periodof 1 year but for a period of a year and 8 months, since by dismissingthis petition as premature we have indirectly given the renewed con-tract effect until the end of its term, although, as has been pointed out,the automatic operation of the renewal clause would seem to have beenstayed under the Mill B rule. It seems to me that such a decision en-courages the undesirable practice of having an employer sign up withone of two competing organizations in the face of an unresolved ques-tion of representation.Our decisions in complaint cases have indicatedthat such disparate treatment is evidence of illegal assistance, and inone case where the contract was prematurely executed and containedcompulsory membership features we held that any' discharges under11Matterof Mill B, Inc.,40 N. L. R B. 346.12 It is notedthat this "certainty and finality"deemed to be so desirable is somewhatillusoryas evidencedby the conclusionreached inMatter ofJ.M. Portela &Company, Inc.,61 N. L. R. B. 64. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch a contract were a violation of Section 8 (3), if it should ultimatelydevelop that the contracting union was not the majority union.13As a,result of these decisions, a general practice has grown up in industryamong careful employers of refraining from signing any contractswhen confronted with claims by competing unions until the questionof representation has been settled authoritatively by the Board. Iassume that had a consent election been held in this case (a proceedingwhich ordinarily does not take more than 2 or 3 weeks), the majoritywould not have dismissed this petition merely because the contract hadonly about 11 months to run after the contracting union was certified.I do not understand why there should be any different rule in a con-tested representation case since under normal circumstances approxi-mately 4 months elapse between the date of the petition and a formalcertification.It would seem that in this case both the A. F. L. and employees arebeing penalized by the fact that a union not involved in this proceed-ing made a ,claim approximately, 18 months prior to the date of thisdecision which a subsequent election proved to be unfounded. I there-fore feel that the Board should direct an election to determine whetherthe employees desire to be represented by the Independent and, hence,bound by the contract renewed between that organization and theCompany on September 1, 1944, or whether they desire the petitionerto represent them for the purpose of entering into a new collectivebargaining relationship.14''sMatter ofGarod Radio Company,47N. L. R. B. 677"SeeMatter of Thompson Products,47 N.L.R. B 619, andMatter of Trackson Com-pany,56 N. L. R. B 917. Although I do not agree that the distinction made in themajority opinion between these cases and the instant case is valid,it should be notedthat here too more than a year has elapsed since the certification of the Independent.